EXHIBIT 10.10

SECOND AMENDMENT TO
SOUTHERN MICHIGAN BANK & TRUST
DIRECTOR DEFERRED FEE AGREEMENT
For


          THIS AMENDMENT executed on March 28, 2008, by SOUTHERN MICHIGAN BANK &
TRUST, a state commercial bank located in Coldwater, Michigan (the "Company")
and _____________________ (the "Director").

          The Company and the Director executed the Southern Michigan Bank &
Trust Director Deferred Fee Agreement dated _____________ (the "Agreement").
Pursuant to the power of amendment reserved by Article 9 of the Agreement, the
undersigned hereby amend, in part, said Agreement for the purpose of complying
with the final deferred compensation regulations under Section 409A of the
Internal Revenue Code. Therefore:

          Article 1, Section 1.6 is amended to read as follows:

          1.6          "Disability" means the Director is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, unable to engage in any substantial gainful activity.

          Article 1, Section 1.13 is amended to read as follows:

          1.13          "Termination of Service" means that the Director ceases
to be a member of the Company's Board of Directors for any reason whatsoever in
a manner that constitutes a "separation from service" as that term in defined by
Section 409A of the Code, other than by reason of a leave of absence, which is
approved by the Company. For purposes of this Agreement, if there is a dispute
over the Director's status or the date of the Director's Termination of Service,
the Company shall have the sole and absolute right to decide the dispute.

          Article 2, Section 2.2.2 is amended to read as follows:

          2.2.2    Hardship. If an unforeseeable financial emergency occurs, the
Director, by written instructions to the Company, may reduce future deferrals
under this Agreement. For purposes of this Agreement, an unforeseeable financial
hardship shall mean an emergency need for funds resulting from extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Director.

          Article 4, Section 4.3 is amended to read as follows:

          4.3          Disability Benefit. If the Director suffers a Disability,
the Company shall pay to the Director the benefit described in this Section 4.3
in lieu of any other benefit under this Agreement.



1

--------------------------------------------------------------------------------




          Article 4, Section 4.5 is amended to read as follows:

          4.5          Hardship Distribution. Upon the Board of Director's
determination (following petition by the Director) that the Director has
suffered an unforeseeable financial emergency as described in Section 2.2.2, the
Company shall distribute to the Director all or a portion of the Deferral
Account balance as determined by the Company, but in no event shall the
distribution be greater than is necessary to relieve the financial hardship
(including amounts necessary to pay taxes or penalties resulting from the
distribution) and distribution shall not be made to the extent the unforeseeable
financial hardship may be relieved through alternative means, such as insurance,
liquidation of the Director's assets to the extent it would not cause a severe
financial hardship, or by ceasing deferrals under this Agreement.

          A new Article 4, Section 4.6 is added to read as follows:

          4.6          Benefit Elections. The form of payment of Director's
Normal Retirement Benefit, Disability Benefit and Change of Control Benefit in
effect on December 31, 2007, on the Form of Benefit Election attached as Exhibit
II to the Agreement is irrevocable as of December 31, 2007, and may not be
subsequently changed except in accordance with the following restrictions:

          4.6.1    Effective Date. An election of a new form of payment will not
take effect until 12 months after the date on which the election is made.

          4.6.2    Mandatory Deferral. Except for changes in the form of payment
of Director's Disability Benefit, any new election of the form of payment will
result in the payment being deferred for five years from the date the payment
otherwise would have been made. The five year deferral will be calculated from
the date the lump sum or first installment was otherwise scheduled to be paid.

          A new Article 4, Section 4.7 is added to read as follows:

          4.7          Delay in Payment. Notwithstanding any other timing
provision in this Article 4, if, at the time Director would begin receiving
payment of the Normal Retirement Benefit, Early Termination Benefit, or Change
in Control Benefit, Director is a "specified employee" as defined by Section
409A of the Internal Revenue Code, then no payments will be made before the date
that is six months after Director's Termination of Service. Payments to which
Director would otherwise have been entitled during that six months will be
accumulated and paid on the first day after six months following the date of
Director's Termination of Service. All payments that would otherwise be made
more than six months following the date of Director's Termination of Service
will be made in accordance with the general timing provisions described above.

          Article 7, Section 7.3 is amended to read as follows:

          7.3          Excess Parachute Payment Gross-up. If any benefit payable
under this Agreement would create an excise tax under the excess parachute rules
of Section 280G of the Code, the Company shall pay to the Director an additional
amount (the "Gross-up") equal to the Director's excise penalty tax amount
divided by the sum of (one minus the sum of the penalty


2

--------------------------------------------------------------------------------


tax rate plus the Director's marginal income tax rate). The Gross-up shall be
paid to Director in a lump sum by the end of the calendar year following the
calendar year in which Director remits the related taxes.

          Article 7, Section 7.4 is amended to read as follows:

          7.4          Deferral Unwind Provision. If, for any reason, all or any
portion of the Director's benefits becomes taxable under Section 409A of the
Code prior to receipt, the Director may petition the Company for a distribution
of that portion of the Director's benefit that has become taxable. Upon the
grant of such a petition, the Company shall distribute to the Director
immediately available funds in an amount equal to the portion of the benefit
taxable under Section 409A of the Code. If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Director's petition is granted.


          IN WITNESS OF THE ABOVE, the Director and the Company have agreed to
this Amendment.


Director:

 

Company:

             

Southern Michigan Bank & Trust

           

--------------------------------------------------------------------------------

 

By

 

--------------------------------------------------------------------------------

     

Title

 

--------------------------------------------------------------------------------

 











3

--------------------------------------------------------------------------------
